GRAVES, J.
(dissenting). — I cannot concur in the majority views in this case, and the question involved being one of more than passing interest I feel .that my reasons for dissenting should be assigned.
corporation, Able counsel for respondent, with commendable frankness (in oral argument), said that if the “Society of the Helpers of the Holy Souls” was in fact an attempted religious corporation, then the judgment nisi was wrong. In different language the matter may be thus expressed: If the circuit court in entering the fro forma decree attempted to and did organize a religious corporation, when it chartered the respondent, then the act of such court was futile in view of constitutional inhibitions, and respondent has no standing in this case.
To determine the character of a corporation we should go to its charter first. If, however, the language used in the charter is ambiguous and uncertain of meaning, I know of no rule of law which would preclude a court in construing such ambiguous written instrument, from invoking the assistance of extraneous proof in reaching the meaning of the instrument. Nor should we in determining the character of the charter emphasize one portion thereof to the exclusion of other portions. The charter should be read and construed from its four corners. Its real purpose can only be gathered in that way. My learned brother has omitted some of the matters in. this charter, which to my mind tend to characterize the corporation, and has emphasized minor matters in dis-. cussing the enumerated powers in section three of the charter, and omitted a discussion of the first, prin*684cipal object of tbe corporation, as in said section 3, stated.
The very first object and purpose of this corporation, as expressed in article 3 of its charter is to maintain “tbe Society of tbe Helpers of tbe Holy Souls” in St. Louis, and other similar societies to be thereafter organized in tbe city of St. Louis and tbe State. Tbe language of tbe charter in this respect is:

“The purpose and object of said corporation shall be to maintain the establishment now under our charge in said city of St. Louis known as ‘the Society of the Helpers of the Holy Souls/ and also others that we may hereafter establish in said city or in the State of Missouri.”

This article cannot be read in full without reaching tbe conclusion that tbe maintenance of these societies in tbe city and tbe State is the prime object and purpose of tbe corporation. All other things are, by tbe very words of tbe article, made subsidiary thereto. Note tbe language just following the quota-’ tion, supra:
“And in connection with same, to gratuitously visit tbe sick poor daily, irrespectively of creed or color, rendering them every assiátance in our power by nursing them in their homes; to organize in our Convent, meetings-and sewing classes for tbe working class and poor children and impart religious instruction to same, and. assist said classes and children as best we can; to maintain a free circulating library and perform various other gratuitous works of charity and benevolence.”
There is much significance in tbe words “and in connection with same” as used here. Tbe use of this clause, as it is used, points unerringly to tbe fact that tbe prime purpose of tbe corporation is to maintain these societies, and tbe other matters mentioned in said article 3, including tbe imparting- of *685religious instruction to poor children, are hut incidents do the main purpose. It is well, however, to note that even these incidental matters authorize the corporation to give religious instruction. At this point, however, we do not desire to further elaborate upon this matter. Let us get back to the question, that even by article 3 of the charter the prime purpose and object of this corporation is to foster and maintain these societies- in the city of St. Louis and the State. No amount of ingenuity can change the plain reading of this article 3. Said article 3. is very peculiarly worded. It uses the words, “purpose and object” in the singular, and not in the plural. Ordinarily the clause of a corporate charter granting the powers and specifying the purposes and objects of the corporation, usually has these words in the plural, but not so here. This corporation had but one- “purpose and object” and that purpose was to maihtain the society already in St. Louis, and such others of like character as might be thereafter organized either in the city or the State. All other matters mentioned are mere subsidiary acts to this one “purpose and object.”
The character of the corporation, whether religious or benevolent, is therefore dependent upon the character of these societies it is chartered to support and maintain. -Had the charter said that the “purpose and object” of the corporation was to support and maintain the Catholic Church, the Methodist Church, or the Presbyterian Church, there would be no question as to the character of the corporation. But isn’t this charter just as plain when it is read from its four corners?
It is declared in the charter that this society, for the maintenance of which this corporation was chartered (or rather attempted to be chartered), is a religious organization. Note the language from the charter:
*686“WHEREAS: We, the undersigned members ■ Professed of a Religious Order of the Roman Catholic Church, known as ‘the Society of the Helpers of the Holy So.uls/ and whose Mother House is in Paris, France, 16 Rue de la Baronlilere, do desire to incorporate under the Provisions of article 11, chapter 12, of the Revised Statutes of the State of Missouri, same being an Act for the incorporation of ‘Benevolent, Religious, Fraternal, Beneficial, Educational and Miscellaneous Associations,’ in order to better ,perpetuate the usefulness of the Society, we have already for two years successfully conducted in the city of St. Louis, and all others that we may hereafter establish in said city or in the State of Missouri, do hereby by these articles of agreement associate ourselves in writing for said purpose of incorporation.” '
So, when we take the several portions of this -charter, we have (1) this corporation organized for-the one “purpose and object” of maintaining societies known and to be known as “The Society of the Helpers of the Holy Souls,” and (2) that such societies are religious societies. This much is written in bold English on the face of this charter. Prom the face of its charter it is clear that there has been a futile attempt to organize a corporation for religious purposes, and this contrary to the Constitution of the State. The judgment of the circuit court granting the pro forma decree is void upon its face. Like all other void judgments it can be attacked collaterally in this or any other proceeding.
Reügious Corporation: Extraneous Facts. II. But if it.be said that it does not clearly appear from the charter that there was an attempted incorporation of a body for religious purposes, then the ambiguities of the charter may be made plain by extraneous evidence. This was done in this case. The exact character of the societies which the plain*687tiff corporation was chartered to maintain is made to appear from this record. By an agreed statement of facts certain admissions ■ were made, and among ^ them were that a little pamphlet published by the society truly stated its objects, as did also a published report by Mrs. W. K. Morrison. From the agreed statement of facts we gather the following:
“(1) Plaintiff corporation is composed, exelu-' sively, of members of the religious order of the Roman Catholic Church known as ‘The Helpers of the Holy Souls in Purgatory.’ ”
This paragraph of the agreed facts was introduced and read in evidence by the plaintiff (respondent) in this case. They therefore characterize ■ this society which this corporation was formed to maintain, as a “religious order.” This is the solemn agreement made in the court nisi and it would be hard for this court, in the face of this admission, to say that the society is one for benevolence or charity and not religion. That it is a most worthy society there can be no question. That the world is made better by the teachings and works of those devoted Sisters, there cán be no question. But unfortunately for them and for us, these are not the questions involved in this lawsuit. The question here is whether of not there has been a futile attempt to charter a religious corporation. This plaintiff was chartered, (more correctly speaking attempted to be chartered) for the one “purpose and object” of maintaining this society and other similar societies. If then this society is a religious order, as is admitted in the agreed facts, then we have a corporation the one “purpose and object” being to maintain a “religious order.” We use the expression one purpose advisedly, because the charter uses the words “purpose and object” in the singular^ thereby’ clearly showing that all other things mentioned in the char*688ter, are pure incidents, as will appear more clearly as we reach other admissions in this record.
It will suffice to conclude this paragraph by saying that we have here an attempted corporation for the admitted object and purpose of maintaining a named society, and then we have it admitted in the record that this society is a “religious order.”' This should he- sufficient for a reversal of the judgment nisi.
III. In the admissions made in the agreed statement of facts, but introduced by.'defendants, rather than plaintiff, we have:
Proof.ne°US “(7) Purgatory, in accordance with the doctrine of the Roman Catholic Church, is a place orcondition of temporal punishment for those who, departing this life in God’s grace, are not entirely free from venial faults or have not fully paid the satisfaction due to their transgressions. #
“The doctrine of the Catholic Church is that souls in Purgatory are aided by the prayers and works of satisfaction of the living, offered in their behalf.
“The name of the religious societies “The Society of the Helpers of the Holy Souls in Purgatory” was adopted by the founders of this religious society, for the reason that the chief purpose of this society is doing good works and offering prayers as a means of satisfaction as the debt due by the souls in Purgatory on account of their previous wrong doings, and thus to obtain by such prayers and good works, the shortening of the duration of their Purgatorial sufferings and hasten their entrance into Heaven.”
We have here the statement of one of the tenets of the Catholic Church, and we refer to it with all due deference. But when we consider this tenet of the *689church, we can readily see why the society named in the charter of plaintiff corporation is called therein a “religious order.” Its very work is an exemplification of this particular religious tenet. It was organized to teach and amplify this tenet of the church. All other things with this society are hut incidents of this main work and purpose. It is the living, moving exemplification of this tenet and teachings of the church, and to my mind it is clearly religious in character. If the society is a religious order, and the main purpose and object of this attempted corporation is to foster and maintain the society, no reasoning can make the corporation other than a religious corporation, or. a corporation for religious purposes. The society teaches this tenet of the church, and this corporation is the legal guardian and supporter of the society. But going further into this admitted record. It is admitted in the agreed statement of facts that the paper of Mrs. W. K. Morrison truthfully states the facts. Both the pamphlet circulated hy plaintiff, and this paper, shows that the prime purpose of the society is to inculcate this religious tenet of the church. In addition, however, we find that Mrs. Morrison reviews the actual work done and gives the statistics of the society in St. Louis. Among other things reported hy her,' we find:
“Attendance- at conferences and catechism ..............................50,862
Children baptized ..................'... 22
Adults baptized....................... 89
Confessions .......'.................... 580
First communions ......•............... 484”
We cannot blind ourselves to the facts shown here. The teaching of the “catechism” is religious teaching, this we must know, or the court knows less than the average individual. Likewise we must know *690that baptizing infants and adults, taking confes-' sions and attending, to communions are all church or religious matters. It is therefore apparent that this society was not only organized to exemplify the tenet of purgatory as taught by the Catholic Church, but its actual work is largely along religious lines.
By the charter, the corporation is made the sponsor and supporter of the society. Its purpose is therefore religious, rather than benevolent or charitable. It follows that the action of the circuit court in attempting to charter plaintiff was a void act. Under the agreed facts in the case it is admitted that the testator had in mind this corporation, when she made the bequest. Under these facts the trial court should have found for defendants, rather than for plaintiff. After going through this entire record I have no doubt that the circuit court made a futile attempt to incorporate a religious organization for an object and purpose not permitted by the Constitution, and to the end that all the facts may appear, I make the 'entire agreed statement of facts and the written instruments referred to therein a part of this dissent, by requesting the reporter to attach the same as an appendix to this opinion. The facts, in unvarnished hues, will then appear for themselves. The judgment nisi should be reversed, and the cause remanded.
APPENDIX.
In compliance with the request of Graves, J., in the foregoing opinion, the Agreed Statement of Facts and the instruments referred to therein are hereto subjoined.
Agreed Statement op Facts.
“It is hereby stipulated and agreed that the following statement of facts may be offered at. the trial *691■of this cause and taken by the court as evidence of the facts therein contained, subject, however, to the right of either party, plaintiff or defendant, to object to any statement of fact therein contained on the ground of irrelevancy or immateriality; and subject further to the right of either party, plaintiff or defendant to introduce further testimony or evidence provided that such further testimony or evidence shall not be contradictory to any statement of fact herein agreed upon; and subject further to plaintiff’s, right to object to the introduction of any evidence by defendants under their answer.
“(1) Plaintiff corporation is composed, exclusively, of members of the religious order of the Roman Catholic Church known as ‘The Helpers of the Holy Souls in Purgatory.’
“(2) The said corporation is commonly known in the city of St. Louis as ‘The Little Helpers.’
“(3) Anna Hamilton Bailey died in the city of St. Louis on or about the twenty-first day of September, 1910, testate, and seized and possessed, in fee simple, of the following described real estate in said city, to-wit: A lot in City Block 1708, fronting fifty feet on the north side of Randolph street by a depth, northwardly, of equal width between parallel lines of one hundred and twenty feet, two and one-fourth inches to a twenty-foot alley, and being, bounded on the east by a line parallel to and fifty-eight feet east of the east line of Twenty-third street; and that said premises are the same as those described in Cláuse 7 of the last will of said Anna Hamilton Bailey, as follows: ‘My lot in the city of St. Louis, State of Missouri, on the north side of Randolph street, fronting fifty feet on Randolph street, with a depth of one hundred and twenty feet, two and a quarter inches to a twenty-foot alley, being fifty-eight feet east on Twenty-third street, being in City Block 1708.
*692“(4) The name ‘The Little Helpers’ is not the name of any corporation, nor of any order or society, and is only the name by which plaintiff and the members of the Society of the Helpers of the Holy Souls in Purgatory are commonly known and designated in the city of St. Louis.
“(5) Anna Hamilton Bailey meant and intended, by her last will and by clause 7 thereof, in naming the order of the Little Helpers as devisee of the real estate in said clause 7 described, to give plaintiff corporation the said parcel of real estate in plaintiff’s petition described.
“After the death of Anna Hamilton Baileyr plaintiff took possession of said real estate above-described, as devisee thereof under the last will of Anna Hamilton Bailey, deceased, and has continued in possession thereof to the present time.
“(6) Plaintiff admits the truth of the allega-tions set out in paragraphs three, four, five and six of the second amended answer of defendants, Lawrence K. Kinsey, Ernest Law, Walter A. DeMilly,. Augusta Horton Gedney and Arthur L. DeMilly,. herein filed.
“ (7) Purgatory, in accordance with the doctrine-of the Roman Catholic Church, is a place or condition of temporal punishment for those who, departing this, life in God’s grace, are not entirely free from venial faults or have not fully paid the satisfaction due to-their transgressions.
“The doctrine of the Catholic Church is that souls in Purgatory are -aided by the prayers and works of satisfaction of the living, offered in their-behalf.
“The name of the religious Society ‘The Society of the Helpers of the Holy Souls in Purgatory’ was. adopted by the founders of this religious society, for the reason that the chief purpose of this society is doing good works and offering prayers as a means of.' *693satisfaction as the debt due by tbe souls in. Purgatory on account of tbeir previous wrong doings, and thus to obtain, by sucb prayers and good works, the shortening of tbe duration of tbeir Purgatorial sufferings and hasten tbeir entrance into Heaven.
“(8) Tbe religious Society of tbe Helpers of tbe Holy Souls in Purgatory is a community of religious women wbicb was organized in Paris, France, about tbe year 1854, and wbicb now has branches or convents in virtually all tbe civilized countries of tbe world. The branch or convent of this religious society In the city of St. Louis was established in 1903 by twelve sisters of tbe order who came here from France at that time, and at present tbe society here numbers seventeen sisters, tbeir convent being located •at 4012 Washington Boulevard, St. Louis. Tbe main ■object of this community of sisters is the relief and deliverance of the souls in Purgatory by means of ■spiritual and corporal works of mercy. These works •are performed from motives' of religious charity and no remuneration, of any kind whatever, is accepted. Tbe society is supported by voluntary offerings, gifts, of benefactors who are interested in tbe work, and contributions of honorary members. All tbe seven- ■ teen members in this religious community are engaged In--works of charity, either at or outside tbe convent. Tbe sisters are especially active in tbe nursing of tbe sick poor, irrespective of creed or nationality, in tbeir own homes. By means of these visits to tbe homes of the sick and the invalid, tbe sisters are -enabled, not only to alleviate bodily misery, but may •assist them spiritually by aiding them to prepare worthily for tbe sacraments, etc. Both home and •abroad, tbe sisters undertake numerous works of charity wbicb vary according to tbe needs of tbe country and tbe diocese to wbicb they may be called, but ■all are consecrated to tbe same aim — tbe relief and deliverance of the souls in Purgatory. They visit the *694sick poor daily, rendering them every assistance in their power and nursing them in their own homes. Out of these visits to the sick and the poor arise many .opportunities for doing good.
“In their convents, the sisters organize meetings for the working class and poor children who there receive familiar instruction. Young women employed during the week in business houses find protection, amusements, and friendly assistance at the convent, and have the advantage of a free circulating library.
“One of the works of the Helpers is the preparation of children and adults for the reception of the sacraments .and the reception of newly received converts. All the work of the sisters is gratuitous, no-other recompense being sought than the consolation of saving the souls of members of the Church and the alleviation of the souls suffering in Purgatory.
“The sisters have the assistance of lay-helpers, Catholic women who aid them in this field of Christian charity, especially on their errands of charity about the city, their visits to poorhouses and hospitals, and in the work of instructing the young in schools, missions, and churches in various parts of the city. These lay-helpers may be enrolled as honorary members. The social side and the recreational features are recognized in the works of the society. Illustrated lectures, musicales, and entertainments are given for the benefit of the children and girls at the meeting in the convent, and for those enrolled in the various sodalities or societies before referred to as ‘The Society of the Helpers of the Holy Souls in Purgatory;’ that ‘The Society of the Holy Souls’ mentioned in Article III of said constitution and articles of agreement is the same society hereinbefore mentioned as ‘The Society of the Helpers of the Holy Souls in Purgatory;’ and at the time of the entering of said decree of incorporation there was not in the city of St.. Louis a society known as ‘The Society of the *695Helpers of the Holy Souls’ as distinguished from ‘The Society of the Helpers of the Holy Souls in ( Purgatory’ hereinbefore mentioned.
“(10) It is further agreed that the pamphlet hereto annexed entitled ‘Helpers of the Holy Souls in Purgatory’ was published by plaintiff and that the statements therein with respect to the object and purposes of the Society of the Helpers of the Holy Souls in Purgatory are true. • , .
“ (11) It is further agreed that the four printed pages hereto annexed, marked ‘Exhibit I,’ an article written by Mrs. W. K. Morrison, correctly states the object and purposes of the Helpers of the Holy Souls in Purgatory and under the head of ‘Information and Data’ as amended, correctly states the information there set out in regard to said society; and correctly states under the head of ‘Statistics’ the items there set out; and correctly states, under ‘Division of Works’ the facts there set out.”
The contents of the pamphlet entitled “Helpers of the Holy Souls in Purgatory” mentioned in article 10 of the above Agreed Statement of Facts, are as follows:
“HELPERS OF THE HOLY SOULS IN PURGATORY.
“The Society of the Helpers of the Holy Souls in Purgatory.
“In a celebrated sermon preached by Bourdaloue, one the 2nd of November, he exclaimed: ‘Through- . out all time, people have prayed for the dead, but the work of self-sanctification for them was reserved to our generation. ’ To sanctify themselves, for the souls of Purgatory, is the object that the Religious of the Society of the Helpers of the Holy Souls have in view.
“The Church, ever fruitful, has from time to time raised up many varieties of religious orders to relieve the different miseries of this life; from the *696cradle to the grave, she has surrounded her children who suffer with angels of peace and consolation. There only remained for her then to extend this same merciful assistance to the souls of the faithful departed.
“God inspired her to do this at a time when the powers of hell were endeavoring to consign the dead to oblivion by relegating to a distance from the abodes of men the hallowed enclosure where their bodies repose in hope; by often depriving their mortal remains of the priest’s blessing; by abolishing the greater number of those pious foundations instituted ' in their behalf by the piety of our ancestors; by drawing the present generation into a vortex of indifference for spiritual things; of feverish agitation and regard for material interests, which, while it leaves’ an affectionate remembrance of those who are no more, deprives them of the efficacious help of the prayers and suffrages of those' by whom they have been loved. The devil, always hostile to God’s glory, , undoubtedly knows how much that glory is augmented by each soul that enters into its eternal 'rest, and his hatred of all who bear our Lord’s image, extends •even to these chosen souls whose deliverance the Sacred Heart desires so ardently. To protest against this selfish forgetfulness of the dead, many pious ■associations have been formed, but a religious institution was necessary that would unceasingly raise its voice, in the name of the Church militant, on behalf of the Church, suffering in Purgatory, and be in this unbelieving age, a living witness to our faith in the realities of the other life. This institution was founded by the good pleasure of God; step by step His Divine Providence guided her whom He had chosen to be its Foundress and Mother. Faithful to an inspiration received during a fervent thanksgiving, this soul did not hesitate to undertake the difficult enterprise of making a foundation. She was without resources *697and lacked all human help, but neither the trials which established her work on the solid foundation of the Cross, nor her natural repugnance, could shake her courage. She had placed all her hope in Providence, and it was by the name of this Divine attribute, the object of her life’s devotion, that she desired to be henceforth known. (See the life of the Reverend Mother Marie de la Providence, Foundress of the ‘Helpers of the Holy Souls,’ by the late Lady Gr. Fullerton. Burns and Oates, Orchard Street, London.) A virile courage lay hid in that woman’s breast; in her bosom beat a noble heart full of compassion and tenderness. It was to her that Pere Olivaint applied these words: ‘Elle avail une grcmde 'ame, el elle. savail vouloir.’
“Sustained internally by grace, and encouraged externally by the representatives of Divine authority, and the blessings with which Providence surrounded her work, she conceived the generous thought of, founding a House whence prayer and expiation should without ceasing, rise to Heaven, in behalf of the suffering souls of. Purgatory. The Coure’ d’Ars became' for her one of the interpreters of the Divine Will; and, by his counsels and kindly interest, attached himself to this society from its very birth, defining it as ‘A thought of love, coming from the Heart of Jesus.’ It was not long before the rule of St. Ignatius, adopted by the rising foundation, conferred on it the benefit of a firm and excellent religious consolidation, and completed the development of a spirit entirely devoted to the interests of our Lord. In fact, the apostolic zeal of the Institution is not confined to the suffering souls of Purgatory. Works of mercy toward the living are bne of the most efficacious means that the Church recommends to her children for helping the dead. Providence did not delay to point, out this way to the Helpers of the Holy Souls,, and the care of the sick-poor in their own homes was *698undertaken. This work furnishes them with opportunities of abnegation and mortification, of which the lives of the saints offer examples innumerable, and consequently enables them to amass treasures of satisfaction for the captive souls, so dear to them; while at the same time it affords the means of bringing back to the practice of religion souls that have long forgotten their duties, and lived deprived of its consolations.
“To stretch out a helping hand by means of this self-devotion at one and the same time to the most forsaken souls in this world and in' the next, was the desire of the Holy Foundress, and her daughters strive to realize it. Both at home and abroad they undertake numerous works of zeal and charity, which vary according to the needs of the country and diocese to which they may be called, but all are consecrated to the same end: ‘The relief and deliverance of the Holy Souls.’
“They visit the sick poor daily, rendering them every assistance in their power by nursing them in their own homes. Out of these visits to the sick and the poor arise many opportunities for doing good.
“In their Convents the Helpers organize meetings for the working class and poor children, who receive there familiar instruction. Young women, employed during the week, in business houses, find protection, amusement and friendly assistance at the Convent, and have also the advantage of a free circulating library. One of the most cherished works of the Helpers is the preparation of children and adults for the reception of the Sacraments, and the instruction of newly received converts.
“All these works, however, are gratuitous, for these spouses of our Divine Lord seek no other recompense for their labor and fatigue than the consolation of saving the souls of, the Church militant, *699for the alleviation of the members of the Church suffering.
“An association of expiation ought, above all things, to be an association of prayer, and for this reason, the Society of the ‘Helpers of the Holy Souls’ attaches great importance to the exercises of interior life, and a great part of each day is devoted to them.
“In addition to the meditations, pious readings, adorations of the Blessed Sacrament obligatory on all, the choir-nuns recite the Office of the Dead. After the example of Blessed Margaret Mary, one of their holy patrons, they have consecrated themselves to a special devotion to the Sacred Heart of our Lord: Every hour they invoke this Sacred Heart, saying the following prayer for the captive souls: ‘0 My God! we offer for the Holy Souls all the acts of love with which the Sacred Heart of Jesus glorified Thee, during this same hour, when he was upon earth.’ The first Friday of every month and the Octave of the Sacred Heart, are observed with special fervor, and the Blessed Sacrament is exposed in the chapel.
“His Holiness the Sovereign Pontiff, Pius IX, honored the Society with two briefs of approbation, and on the 25th of June, 1878, the Religious had the consolation of having their Constitutions approved by his Holiness Leo XIII.
“The Society has now several houses in France,Belgium, England, Italy, America and even China. 'The Mother house is in Paris, 16 Rue de la Barouilliere.
“But the object of the Helpers is not only to labor themselves for the Holy Souls, but also to diffuse as widely as possible their own spirit and example. With a view, therefore, of augmenting the treasure of merit and satisfaction for the sufferers in purgatory, and of obtaining for them a succession of daily increasing prayers, this Society has added to its ranks Honorary Members, Benefactors, Life-*700Members, and Lady Associates, who, upon enrollment enter into a union of prayer and sacrifice with the Helpers, and participate in their privileges.
“honorary members.
“The Honorary Members conform, as far as they are able, to the motto of the Society of the Religious Helpers of the Holy Souls in Purgatory: ‘Pray, Suffer, Work for the Souls in Purgatory.’
“Pray — They recite every day the acts of Faith,. Hope and Charity, with the aspiration, ‘My J.esus, Mercy! ’ for their deceased relatives, applying to them the indulgences attached to these prayers.*
“Suffer — They offer their daily sufferings and trials for the same intention.
“Work — Ahns-giving, being according to the teaching of Holy Church, one of the most efficacious means of helping the Souls in Purgatory, the Honorary members contribute by a yearly offering (usually in the month 'of November) of a dollar to the support and good works of the Society, exclusively devoted to.works of mercy for the deliverance of the Souls in Purgatory.
—“Any one unable to contribute a dollar annually, yet desirous of assisting this great work of charity, can become affiliated by giving any small alms according to his means, and by reciting the same prayers as the Honorary Members.
“benefactors and life members.
“Make a more considerable offering, once for all, or at several times, to support the work. Their names are inscribed in a book specially kept for the purpose.
“All these share in the good works and prayers, of the Helpers and in the monthly Masses and Communions of Associated Priests and Religions. In the year 1878, when the last calculation was made, 45,600 *701■communions and 17,280 Masses were received into the spiritual treasury of the Order.
“The deceased relatives of Honorary Members participate in the prayers and good works of the Society of the Helpers of the Holy Souls, and special suffrages are applied to deceased Honorary members.
“A Register is kept, wherein are inscribed the names of deceased persons, for whom suffrages are requested by Honorary Members.
“lady associates.
“The Lady-Associates take an active and much greater part in the good works of the Helpers. They ■can be received only after a due probation, and are bound to lead in the world a truly Christian life, by the constant practice of their religious duties and by great fidelity to the duties of their State.
“There are meetings held especially for them every week -at the Convent.
“Besides possessing all the advantages of the Honorary Members, the Associates are thus united in a more intimate manner in prayer, in suffering, and in good works, with the Religious Helpers of the Souls in Purgatory, who admit them during life and after death to a participation in all the privileges, merits, and suffrages of their Society.
“priests and religious.
“May become Honorary Members, the former by offering up the Holy Sacrifice once a month, the latter by a monthly Communion according to the intentions of the Society.
“promoters oe the association.
“The Promoters who form bands of Honorary Members are inscribed as Benefactors, and enjoy the same privileges. Thus to the poor and to the rich, to the good and fervent of every condition of life, *702this pious society addresses a note of invitation. Let us not turn away unheeding while there is one belonging to us numbered among the dead whose love we have not yet forgotten. Let us listen to the voice that cries to us from those realms of suffering holiness: ‘Have pity on me, have pity on me, at least you, my friends!’ How can we better answer its pleading accents, than- by entering into a bond of union with the Order of the Helpers of the Holy Souls 1 Let us help them with our sympathy. Let us help them with our prayers. . Let us help them with our alms to enable them to carry on their work of charity.
“Names for Enrollment and Offerings may be sent to the Convent of the Helpers of the Holy Souls in Purgatory, 4012 Washington Boul., St. Louis, Mo.
“plenary indulgences.
Granted by
HIS HOLINESS POPE PIUS IX.
To the Honorary Members of the Society of the Helpers oí the Holy Souls.
“To the humble petition presented to the Holy Father, asking a Plenary Indulgence for all the Honorary Members.
“1. On the day of Enrollment as Honorary Members.
“2. On November 2, All Soul’s Day. On November 15, Feast of St. Gertrude. On March 19, Feast of St. Joseph. On March 25, Feast of the Annunciation of the Blessed Virgin. On the first Friday after the Octave of Corpus Christi, Feast of the Sacred Heart. On July 31, Feast of St. Ignatius of Loyola.
“3. At the hour of death, by pronouncing with a contrite heart, or, at least, breathing interiorly the invocation: My Jesus, Mercy!
*703“His Holiness deigned to make the following reply:
“ ‘St. Peter’s. Rome, July 4, 1860.
“ ‘Receiving favorably the petition which has been addressed to us, We grant, HST PERPETUO, by • this present Rescript, and without sending out any Brief, the Indulgences asked for, with the power of applying them by way of suffrage to the Holy Souls in Purgatory. — PIUS IX.’ ”
The article written by Mrs. W. K. Morrison, for the 1912 conference of the Catholic Charities and Social Activities of the city of St. Louis, marked “Exhibit I” mentioned in Article 11 of the above Agreed Statement of Pacts, is as follows:
“HELPERS OP THE HOLT SOULS IN PURGATORY.
“The Society of the Helpers of the Holy Souls in Purgatory is a community of religious women, established in St. Louis since the month of May, 1903. Their convent,, at present, is” at 4012 Washington Boulevard.
“The main object of this religious community, which was founded in Prance about fifty years ago,, is the relief and deliverance of the souls in purgatory by means of spiritual and corporal works of mercy. These works are always performed from motives of religious charity, and no remuneration, of any kind whatever, is ever accepted. Neither does! the society solicit or collect and here this question arises: How is the work supported? By voluntary offerings, gifts of benefactors who are interested in the work, the contributions of Honorary Members, in fine, Trusting to Divine Providence. Prom the object of their society its members are called Helpers of the. Holy Souls in Purgatory.,
*704“There are at present sixteen members in this religious community, all of them engaged in works of charity either at, or outside the" convent.
“It may be stated that these sisters are especially active in one phase of charitable work, which, before their location in St. Louis, had not yet been taken up to any large extent by the members of any other religious community of women. This is the nursing of the sick poor, irrespective of creed or nationality, in their own homes. By means of these’ visits to the homes of the sick and the invalid, the sister’s are enabled not only to alleviate bodily misery, but may even assist them spiritually, by aiding them to prepare worthily for the reception of the sacrament, etc.
“Perhaps the one great purpose and aim of the Helpers of the Holy Souls in Purgatory can be shown in no better way than by quoting from a booklet which has been prepared for the benefit of those interested in their work. We read: ‘Both at home and abroad ■the sisters undertake numerous works of zeal and •charity, which vary according to the needs of the •country and diocese to which they may be called, but all are consecrated to the same end: The relief and •deliverance of the holy souls.’
“They visit the sick poor daily, rendering them •every assistance in their power by nursing them in their own homes. Out of these visits to the sick and the poor arise many opportunities for doing good.
“In their convents the Helpers organize meetings . for the working class and poor children, who there receive familiar instruction. Young women employed •during the week in business houses, find protection, •amusement and friendly assistance at the convent, and have also the advantage of a free circulating library. One of the most cherished works of the Helpers is the preparation of children and adults for the reception of the sacraments, and the instruction of newly received converts.
*705“All these works, however, are gratuitous, for no other recompense is sought than the consolation of saving the souls of members of the Church militant, for the alleviation of members of the Church suffering.
“It' will be seen, therefore, that the scope of the religious community is wide. The sisters take this opportunity to plead for a large number of lay-helpers — earnest and devoted Catholic women, who may help them in this broad field of Christian charity, They need such assistance, especially on their errands of charity about town, in their visits to poorhouse and hospitals, and also in the work of instructing the young in schools, missions and churches in various parts of the city. There is here large opportunity for our Catholic women to exercise, in behalf of and together with these religious, the Catholic social and religious Apostolate. In fact, without such help the work of the sisters will, to a large extent, prove ineffective or will, at least, not produce those permanent results which a greater participation of Catholic women in this noble work would bring about. Such lay-helpers, may, if they wish, be enrolled as honorary members.
“The social side and the recreational features are not disregarded in the work of the Helpers of the Holy Souls. Illustrated lectures, musicales and entertainments are given for the benefit of the children and girls attending the meetings at the convent and for those enrolled in the various sodalities. (Not less than fourteen Christmas parties, attended by over five hundred guests, took place in their hall last Christmas.)
“In the summer all the young people, as well as their mothers, are given opportunity to enjoy a day in the country, or at an outing home. A circulating *706library lias been started with a good collection of religions books and works of fiction.
“One of the more conspicuous works is the Annual Mission, or Retreat, for the benefit of young women employed during the day, which is generally given in the month of October. This Mission gives the sisters opportunity of becoming acquainted with a number of young women who may stand in need of help, and these persons are invited to call at the convent whenever they may be in need of assistance.
“The work of the Helpers of the Holy Souls is not limited to whites, but special classes for instruction and special meetings- have .been arranged at the convent for the benefit of colored persons. These are well' attended, and several conversions have already resulted from the interest shown by the religious in this part of their work.
INFORMATION AND DATA.
“Name: The Helpers of the-Holy Souls in Purgatory.
“Address: 4012 "Washington Avenue, St. Louis, Mo.
“In Charge of: The Helpers of the Holy Souls.
‘ ‘ E stablished: 1903.
“Conducted by: The Helpers of the Holy Souls.
“Purpose: Relief and deliverance of the souls in purgatory by the spiritual and corporal works of Mercy.
‘ ‘ Beneficiaries: Not limited to class, nationality or creed.
“Annual Rent: None — Property, including building, is owned by the religious.
“Sources of maintenance: (a) Donations from benefactors.
“(b) Entertainments and lectures.
“Authorized Public Representative: The Sisterhood of the Helpers of the Holy Souls in Purgatory.
*707“Salaried Employees Authorized as Collectors or Representatives: None.
“Business Administration: The sisters conduct all business matters, occupying official positions; authorize expenditures, audit accounts and make all payments.
“Employees: Paid employees, giving whole time, none; salaries, none annually. Unpaid assistance, giving part time, ninety-two. Religious, giving whole time, sixteen. Approximate amount of salaries that would be paid for the positions now filled by members of the Order $12,120 annually.
“Annual Report: None published.
“Auxiliary: Ninety-two ladies assist in the works' of charity in the Italian sewing schools, the catechism-classes and Sunday schools, visits to families of the-poor, the hospitals and the quarantine.
STATISTICS.
January 1, 1911, to December 31, 1911.
“Nursing cases ............,........:....... 2^223
Errands of charity and helpful visits..........23,711
Particular instructions given................. 1,641
Attendance at conferences and catechism.-.....50,862
Children baptized.. •.......................... 22
Adults baptized.............................. 89
Confessions ................................. 580
First communions............................ 484
Books issued................................ 7,573
Garments distributed......................... 5,563
DIVISION OK WORKS.
“at the convent.
Sodalities for working-girls and children.....Sunday
Sewing for young girls............................ ...............Tuesday and Thursday evenings
Sewing for children............................... ............................Saturday afternoon
Sewing for Christian mothers.............Thursday
*708Sewing for colored mothers......Wednesday evening
Sewing for colored children...............Saturday Material for sewing furnished free.
“in the parishes.
Annunciation: Catechism — Sunday, Wednesday, Friday.
Visits to families. Sodality of the Children of Mary.
Nativity: Sunday-school'.and catechism. Wednesday. Visits to families.
St. Paul: Sunday-school.
St. Catherine of Sienna: Sunday-school.
Holy Innocents: Sunday-school.
Our Lady Help of Christians: (Italian Church)
Catechism and sewing for girls...........Saturday Catechism daily during Lent.
Christian Mothers’ meeting...............Thursday Visits to families.
“visiting hospitals.
City and Female Hospitals... .Wednesday and Friday
City Consumptive Hospital (Quarantine)..Wednesday
Children’s Hospital........................ .Friday
Skin and Cancer Hospital...................Friday'
St. Louis Infirmary (Poor House)......Wednesday.’’
The Constitution and Articles of Agreement of the plaintiff herein, together with the pro forma decree of the circuit court of the city of St. Louis, Missouri, purporting to incorporate the plaintiff, attached to defendants’ answer, and marked “Exhibit A,” mentioned in Article 9 of the above Agreed Statement of Facts, are as follows:
“CONSTITUTION AND ARTICLES OF AGREEMENT OF
“THE SOCIETY OF THE HELPERS OF THE HOLY SOULS.
“WPIEREAS, we the undersigned members Professed of a Religious Order of the Roman Catholic *709Church, known as ‘The Society of the Helpers of the Holy Souls,’ and whose Mother House is in Paris, France, 16 Rue de la Baronillere, do desire to incorporate under the provisions of Article 11, Chapter XII, of the Revised Statutes of the State of Missouri, same being an Act for the incorporation of ‘Benevolent, Religious, Fraternal, Beneficial, Educational and Miscellaneous Associations,’ in order to better perpetuate the usefulness of the Society, we have already for two years successfully conducted in the city of St.' Louis and all others that we may hereafter establish in said city or in the State of. Missouri, do here by these articles of agreement' associate ourselves in writing, for said purpose of incorporation.
“Article (1): The name and style of said corporation shall he ‘The Society of the Helpers of the Holy Souls,’ and its main office shall be in the city of St. Louis, Missouri, except that said main office may be removed to any other part of the State of Missouri by a vote of three-fourths of the members of the corporation at- any regular or special meeting of the corporation.
“Article (2): The corporate existence of this Society shall he perpetual and shall endure forever, so long as it performs the object for which it is organized.
“Article (3): The purpose and object of said corporation shall be to maintain the establishment now under our charge in said city of St. Louis, known as ‘The Society of-the Helpers of the Holy Souls,’ and also others that we may hereafter establish in said city or in the State of Missouri, and in-connection with same, to gratuitously visit the sick poor daily, irrespective of creed or color, rendering them every assistance in our power by "nursing them in .their own homes; to organize in our Convent, meetings and sewing classes for the working class and *710poor children and impart religious instructions to same, and assist said classes and children as best we can; to maintain a free circulating library and perform various other gratuitous works of charity and benevolence.
“Article (4): The officers of said corporation shall be a President, Secretary and a Treasurer, and such other officers as may be provided for, by its bylaws.
“Article (5): Said corporation shall enjoy all the privileges in respect to acquiring and holding property for the purposes of the corporation by gift, purchase, devise, or otherwise, as are made and provided for by the general and special statutes of the State of Missouri concerning corporations.
“Article (6): Said corporation shall make and adopt by-laws and rules for its government and support and the management of its property and affairs, and may provide for. all things necessary and conducive to the good and successful management of the affairs of said Society. Some to be consistent with the laws of the United States and of Missouri, and with these Articles of Agreement.
“Article (7): These Articles of Agreement may be changed or amended at any regular or special meeting of the corporation by a two-thirds vote of those present, provided said Amendment has been in writing at a meeting of the corporation held at least one month previous to the meeting at which said amendment is adopted, and written notice of said proposed amendment has been given by mail or by personal service to each and every member of the ■ corporation not present in person at said previous meeting when said proposed amendment was presentad.
“Witness our hands and seals this 17th day of July, 1905.
*711Mary Heden. George, (SEAL)
Known in Religion as Mary of the Redemption.
Mary Agatha Fitzgerald, (SEAL)
Known in Religion as Mary of St. Magdalene,
Margaret Agnes Chahlan, (SEAL)
Known in Religion as Mary St. Ethelreda,
Bridgett McDermott, (SEAL)
Known in Religion as Sr. of St. Gregory,
Lily Mary Fitzsimmons, (SEAL)
Known in Religion as Mary of Blessed Emanuel Alvares,
Margaret Pollet, ' (SEAL)
Known in Religion as Mary of St. Gaeton,
Maria Francois, (SEAL)
Known in Religion as Mary of the Y. Joseph Anchista.
“STATE OE MISSOURI, ) ggCITY OE ST. LOUIS. )
“On this 17th day of July, 1905, before me, a Notary Public within and for the city of St. Louis, personally appeared Mary Helen George, Mary Agatha Fitzgerald, Margaret Agnes Chahlan, Bridgett .McDermott, Lily Mary Fitzsimmons, Margaret Pollet and Maria Francois, known in Religion as: Mary of the Redemption, Mary of St. Magdalene, Mary of St. Ethelreda, Mary of St. Gregory, Mary of the Blessed Emanuel Alvares, Mary of St. Gaeton, and Mary of Venerable Joseph Anchista respectively, to me known to be the persons described in and who executed the foregoing instrument and they severally acknowledged to me that they executed the same as their free act and deed, and for the purpose therein mentioned.
“WITNESS my hand and Notarial seal, this 17th day of July, 1905,
(SEAL). Joseph B. Kreikemeir,
Notary Public.
*712SS.
“in THE CIRCUIT COURT, CITY 03? ST. LOUIS, OCTOBER TERM, 1905.
c i Thursday, October 19th, 1905,
“In the matter of 1875 The Society of the Helpers of the Holy Souls.
“And now at this day come Mary Helen George, as President, Lily Mary Fitzsimmons, as Secretary and Margaret Pollett, as Treasurer, of the Society of the Helpers of the Holy Souls, and submit to the court the articles of agreement of said association, together with a petition praying for a pro forma decree thereon, in manner provided by law, and it appearing to the court that said petition has remained on file in the clerk’s office of the court at least three days since the same was first presented to the court, and the court having duly examined the articles of agreement, and being duly advised in the premises, doth now consider, adjudge and determine that such articles of agreement and the purpose of the association as therein expressed come properly within the purview of article XI, of chapter 12, of the Revised Statutes of the State of Missouri, 1899, entitled ‘Benevolent, Religious, Scientific, Fraternal, Beneficial, Educational and miscellaneous associations,’ and are not inconsistent with the Constitution or Laws of the United States or of the State of Missouri. It is therefore ordered and decreed that the prayer of the petition for a pro forma decree be and the same is hereby granted. ’ ’